DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election of Group 1 and the species of PPKIYP in the reply filed on 9/8/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/22.
	Claims 1-6 are being examined.

Priority
This application is a CON of PCT/CN2018/121723 12/18/2018 and clams foreign benefit of CHINA 201811189889.7 10/12/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/21/22 and 4/9/21 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) states that where the description discusses a sequence that is set forth in the sequence listing reference must be made to the sequence by use of the sequence identifier preceded by “SEQ ID NO:”.
In the instant case, at least sections 0020-0023, 0057-0068, 0084 (glycine-glycine-tyrosine-arginine) and 0198 (in relation to the 7/5/22 specification) recite sequences but do not include the corresponding sequence identifier.
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  
37 CFR 1.821(d) states that where the claims discuss a sequence that is set forth in the sequence listing reference must be made to the sequence by use of the sequence identifier preceded by “SEQ ID NO:”.
In the instant case, claim 5 recites a sequence but does not include the corresponding sequence identifier.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites ‘selenium-chelating pea oligopeptide’. It is unclear if ‘selenium-chelating’ is a functional description of what the oligopeptide is capable of or if ‘selenium-chelating’ is intended to require a specific chelated oligopeptide. Further, at least claims 1-3 recite ‘wherein after’. MPEP 2113 does recognize product by process type claims. However, it is unclear if the instant claim language is functional language (describing what the oligopeptide is capable of) or if the claim language is intended to be product by process language. Further, it is unclear if the instant claims are drawn to compounds or compositions. Claim 1 refers to ‘change rate of selenium content is not more than’. If no selenium is present then the change rate would not be more than 3%. None of the dependent claims clarify the claim scope.
Claim 2 refers to a heat treatment below 100C. There are many temperatures below 100C and it is unclear which temperatures would qualify as a ‘heat’ treatment temperature. Claim 2 refers to ‘the selenium content is more than 97% of that before the heat treatment’. It is unclear if selenium can be included as part of the heat treatment.
	Claim 3 recites ‘acidic and alkaline treatment’ and ‘a pH of 3-11’. It is unclear if any pH within the range is acceptable or if the pH is supposed to vary throughout the range.
	Claim 4 recites ‘proportion of components…is more than 85%’. First, a percentage is not necessarily the same as a proportion. Further, it is unclear what ‘components’ are being referenced. Claim 4 refers to 0.08g/100g. It is unclear if the 100g is per the amount of all ‘components’ or only the specific oligopeptide.
	Claim 6 depends on claim 1 and refers to a reaction product. Since claim 1 recites ‘after….’, it is unclear when any reaction step is to proceed. Without knowing the starting materials there is no way to know the reaction products.
Claims 1-6 appear to encompass functional limitations specifically ‘selenium chelating’; ‘wherein after…’ etc.. Claim 1 broadly recites pea oligopeptide. Kreplak et al. (‘A reference genome for pea provides insight into legume genome evolution’ Nature Genetics v51 September 2019 pages 1411-1425) teach that the pea genome has 44,756 genes (abstract and Table 1). The specification merely speculates about how the functional activities are achieved (section 0028). The peptides recited in the specification (SEQ ID NOs: 1-4; TGRGAP, PPKIYP, HQMPKP and TSSLP) appear to share little to no identity or homology. It is unclear what provides the functional characteristic for the peptides.
	Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. The recited functional characteristics do not necessarily occur in all possible pea peptides recited in the claims. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. The last sentence of MPEP 2173.05(g) recognizes that applicant can amend the claims to recite the particular structure that accomplishes the function. 
Although unclear, for purposes of examination, the claims have been interpreted as being drawn to a pea oligopeptide that is capable of chelating selenium where the sequence recited in claim 5 or other pea peptides are suitable for such function.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 1 broadly recites pea oligopeptide. Kreplak et al. (‘A reference genome for pea provides insight into legume genome evolution’ Nature Genetics v51 September 2019 pages 1411-1425) teach that the pea genome has 44,756 genes (abstract and Table 1). Thus there are many possible oligopeptides.
The specification merely speculates about how the functional activities are achieved (section 0028). The peptides recited in the specification (SEQ ID NOs: 1-4; TGRGAP, PPKIYP, HQMPKP and TSSLP) appear to share little to no identity or homology.
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
The specification merely speculates about how the functional activities are achieved (section 0028). The peptides recited in the specification (SEQ ID NOs: 1-4; TGRGAP, PPKIYP, HQMPKP and TSSLP) appear to share little to no identity or homology.
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claims 1-6 appear to encompass functional limitations specifically ‘selenium chelating’; ‘wherein after…’ etc..
When functional claim language is found indefinite as set forth above, it typically lacks an adequate written description under § 112(a), because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. 
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims. It is unclear what structural elements are required for the recited function. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification recites 4 peptides. However, 4 peptides are not necessarily representative of the claimed genus.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides which correspond to products of nature . This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are interpreted as being drawn to peptides. Thus the answer to step 1 is yes. 
BLAST search of PPKIYP (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 10/5/22, 35 pages) reveals that the PPKIYP sequence appears in numerous naturally occurring proteins (pages 7-22 for example). Further, Qin et al. (as cited with IDS 4/9/21) teach PPKIYP as a peptide from a pea (title and Table 4). In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to domains of known proteins (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2b, the instant claims are interpreted as product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2b is no.
The instant claims appear to encompass fragments of known proteins. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, it is unclear if the claims encompass compositions or require selenium. Thavarajah et al. (as cited with IDS 7/21/22) teach that selenium is found in shale and soil (abstract). Any compositions can correspond to the peptide in water which itself is naturally occurring. Thus it may be possible that the claims can correspond to a combination of naturally occurring components. Any such compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). 
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 6,136,598; ‘Miller’).
	Miller teach SEQ ID NO:3 (beginning at columns 45-46) where the peptide comprises PPKIYP (beginning at residue 124).
	In relation to the instant claims, as set forth above the claims are unclear. Miller teach a peptide comprising the elected species so such peptide has been interpreted as meeting the claimed limitations.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garousi et al. (as cited with IDS 7/21/22 ‘Garousi’).
Garousi teach that Pisum sativum is the common pea plant (page 169 last paragraph of column 1). Garousi teach the use of sodium selenite (called SEIV first paragraph on page 170). Garousi teach that selenium was found in the biomass of pea plants (page 174 first complete paragraph and Table 3).
In relation to the instant claims, as set forth above the claims are unclear. Garousi teach the same source of the instantly elected peptide (Pisum sativum per the sequence listing) so such source has been interpreted as having the elected peptide which has been interpreted as meeting the claimed limitations.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104397428 (CN104397428, 2015, 7 pages).
CN104397428 is not in the English language. CN104397428translation (retrieved from https://worldwide.espacenet.com/patent/search/family/052635150/publication/CN104397428A?q=cn104397428 on 10/5/22, 5 pages) is the translated version of the document and all references herein will be to the translated version.
CN104397428translation teach peptide chelated selenium (first paragraph and claim 1). CN104397428translation specifically teach the chelated selenium in a composition with pea (claim 2).
In relation to the instant claims, as set forth above the claims are unclear. CN104397428translation teach the same source of the instantly elected peptide (pea) so such source has been interpreted as having the elected peptide which has been interpreted as meeting the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658